Citation Nr: 9922976	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  93-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied the claim.  The record shows that the RO 
in Roanoke, Virginia, now has jurisdiction over this case.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 1993, a transcript of 
which is of record.

This case was previously before the Board in January 1995 and 
October 1997, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the RO has substantially complied with 
the directives of both remands.  Accordingly, a new remand is 
not required in order to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran's in-service and post-service symptomatology is the 
product of a personality disorder as opposed to an acquired 
psychiatric disorder.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The service records show that the veteran was 
seen in February 1989 after requesting a formal interview 
with his commanding officer during which he asked to be 
released from service.  The veteran indicated that he was 
sure that if he remained in service his relationship with his 
fiancée would end, and that he would kill himself if the 
relationship ended.  He was referred for psychiatric 
evaluation which revealed that the was tearful when 
describing his situation with his fiancée and the military 
service.  During the evaluation itself, the examiner noted 
that the veteran denied any suicidal or homicidal ideation, 
previous psychiatric treatment, or psychotic manifestations, 
but did become "tearful" when discussing his military service 
and his relationship with his fiancée.  The examiner also 
noted that the veteran's insight and judgment were intact, 
but influenced by marked denial and
externalization.  The diagnosis was of a dependent 
personality disorder with borderline features, severe, 
existing prior to service, and not amenable to change through 
treatment.  An administrative separation from service was 
recommended.  The veteran's psychiatric complaints continued 
in March 1989 although he reported that he was feeling 
somewhat better.  Administrative remarks from March 1989 note 
that the veteran's frustration and nervous condition 
pertained to a failed relationship.  In April 1989, it was 
noted that he was being followed by a psychiatrist and that 
he had begun crying while at work and that there was concern 
about suicide potential.  The diagnosis was mixed personality 
disorder.

In October 1991, the veteran submitted a claim of entitlement 
to service connection for a personality disorder.  The RO 
subsequently denied service connection for a personality 
disorder in a March 1992 rating decision, noting that a 
personality disorder was not a disability under the law.  The 
veteran appealed this decision to the Board.

At his July 1993 personal hearing, the veteran testified that 
he was seeking service connection for a psychiatric disorder.  
He testified that he had no psychiatric or emotional problems 
prior to his period of active duty.  Additionally, the 
veteran testified that he had been physically abused by his 
drill instructor during basic training.  Specifically, the 
instructor hit the veteran on the right side of his face.   
The veteran eventually reported the instructor, and provided 
testimony against the instructor at some type of disciplinary 
hearing.  However, the veteran was unsure whether it was a 
formal Court Martial proceeding.  After this incident, the 
veteran testified that he was verbally harassed and 
threatened by other soldiers because he reported the 
instructor.  No physical attacks actually occurred.  The 
veteran described his in-service symptomatology as his eyes 
being sensitive to light, migraine headaches, depression or 
lack of motivation.  He denied hallucinations, delusions, and 
hearing voices.  Also, the veteran believed he had been 
prescribed psychiatric medication called Tranxene.  Since his 
discharge, the veteran stated he had been unable to maintain 
stable employment.  He believed this was due to his 
depression.  Further, he testified that he had applied for a 
position as a police officer which required him to undergo a 
psychiatric evaluation.  No definite response was ever 
received regarding this application.  Regarding his post-
service medical treatment, the veteran stated that it had 
primarily been for physical conditions, but that he did 
mention to these physicians that he had been having 
psychiatric problems.  He stated that he had been prescribed 
antidepressant medication, but could not remember the name of 
the medication.  Moreover, the veteran stated that he 
continued to have the same symptomatology as he had had 
during service.  In short, his eyes were still sensitive, he 
continued to have headaches, and he believed he had a state 
of clinical depression.

A joint lay statement from two individuals, dated in May 
1994, was submitted in support of the veteran's claim.  These 
individuals stated that they had known the veteran prior to 
his military service, and that the veteran's personality had 
changed markedly since service.  They also stated that, in 
direct contrast with his pre-service personality, the veteran 
was unable to hold a steady job, maintain a train of thought, 
or avoid losing his temper.

In January 1995, the Board determined that the veteran's 
claim of service connection was at least plausible, and 
therefore well-grounded pursuant to Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  However, the Board noted that the 
claims file contained no statements from physicians who may 
have treated the veteran since his separation from active 
service, yet the veteran had identified private physicians at 
the time of his original claim in October 1991, and during 
his July 1993 personal hearing.  However, it was unclear 
whether these treatments were pertinent to the veteran's 
claim.  The Board also noted that the veteran had contended 
that he was unable to maintain steady employment due to his 
psychiatric disorder, but that the claims folder did not 
reveal whether an attempt was made to secure records 
substantiating this contention.  Therefore, the Board 
remanded the case for the RO to request the veteran to 
provide a comprehensive statement regarding all medical 
treatment received for any reason post-service.  
Additionally, the RO was to advise the veteran to complete a 
statement regarding his employment since service, so that the 
effect of his disorder upon his industrial capability may be 
assessed.  Thereafter, the RO was to schedule the veteran for 
a VA psychiatric examination.

In February 1995, the RO sent a development letter to the 
veteran requesting that he provide a comprehensive statement 
of all the treatment he had received since his discharge from 
service.  The veteran was also requested to provide a 
statement regarding his post-service employment history.  In 
March 1995, the veteran submitted a VA Form 21-4142, 
Authorization for Release of Information, in response to the 
request for information regarding his post-service medical 
treatment.  The RO subsequently sent requests for medical 
records to private physicians identified by the veteran on 
the VA Form 21-4142.  No statement appears on file from the 
veteran regarding the RO's request for information about his 
post-service employment history.

Private medical records were obtained which cover a period 
from July to August 1994.  These records show treatment for 
tongue lesions, and made no pertinent findings regarding the 
veteran's psychiatric condition.

The veteran underwent a VA examination for mental disorders 
in March 1995.  It was noted that the veteran's claims folder 
was not available at the time of this examination, and that 
the history was based solely on a one hour interview with the 
veteran.  Among other things, the veteran recounted the 
incident of physical assault by his drill instructor, the 
subsequent disciplinary action against the drill instructor, 
and the verbal harassment by his fellow soldiers.  The 
veteran also reported that since leaving the service, he had 
had several jobs which had been reasonably successful.  He 
reported that he had left the best job he had obtained for 
another job he thought would be better, but it turned out to 
be a dead end and he was eventually laid off.  At the time of 
the examination, he was working as a security officer, but 
stated that he did not think his chances for advancement were 
good.  He expressed vague thoughts about seeking other 
employment, but no special plans.

Following examination of the veteran, the examiner noted that 
the veteran was evidently discharged from service after 
having been seen by a psychiatrist on several occasions with 
the diagnosis of personality disorder and discharged for the 
convenience of the government.  It was noted that he had had 
a reasonably successful career since then.  However, the 
veteran continued to have symptoms, mostly related by him 
(the veteran) to having been struck by his drill instructor.  
The examiner opined that the veteran's symptoms of vague 
headache, mild difficulties with vision, and feelings of 
fatigue appeared to be related by the veteran to the blow 
from the drill instructor, and that one would think that 
these were on the basis of psychological connection rather 
than any physical injury that would appear to have occurred.  
It was also noted that the veteran had dreams or nightmares 
related to having been struck by his drill instructor.  The 
examiner stated that the veteran's symptoms appeared to be 
very similar to those of "a ---- disorder."  However, the 
examiner also stated that they could be seen as dissociative 
symptoms related to the minor injury and ensuing chagrin on 
his part from having reported the instructor to his 
commanding officer.  Overall, the examiner found that the 
diagnosis of personality disorder made while the veteran was 
in the military service seemed quite appropriate.  
Personality disorders were noted to be usually longstanding, 
and there was no evidence of personality disorder from what 
the veteran said about his early life, high school, and so 
on.  The examiner also stated that one could see the veteran 
as a somewhat passive and sensitive young man who over-
reacted and had some tendency to be hysterical or 
dissociative reaction as a result of being struck by his 
drill instructor and not handling it like a tough soldier 
would handle it, and that this might lead to the ensuing 
problems in his life.  Final psychiatric diagnosis was 
dissociative reaction with mild symptoms of headache, visual 
problems, fatigue, and mild depression following being struck 
by his drill instructor while on active duty.

The veteran underwent a new VA examination for mental 
disorders in November 1996.  At this examination, it was 
noted that the veteran began to complain of headaches after 
being assaulted by a drill instructor during basic training.  
He also reported that after basic training he was transferred 
overseas, and the drill instructor who assaulted him was also 
transferred to the same place.  The veteran reported that he 
thought the drill instructor was following him.  The 
veteran's symptoms of eye sensitivity, frustration, and 
depression were also noted.  Additionally, the veteran 
recounted the problems he felt as a result of his 
relationship with his fiancée, and subsequent in-service 
treatment.  He also provided an account of his post-service 
symptomatology.

Following examination of the veteran, the examiner diagnosed, 
in part, major depression - chronic, secondary to head trauma 
and chronic medical conditions, specifically, chronic 
headaches; and borderline personality disorder.  In summary, 
the examiner stated that the veteran had been suffering from 
symptoms of chronic depression after being assaulted by his 
drill instructor during boot camp.  Furthermore, the examiner 
found the veteran to have depressed mood, sleep problems, 
feelings of hopelessness, helplessness and worthlessness.  It 
was noted that the veteran had developed episodes of easy 
crying complicated with suicidal thoughts and suicidal 
tendencies, which the examiner opined was probably the 
product of the assault.  Moreover, it was noted that the 
veteran had difficulty coping with abandonment and difficulty 
handling his affect and was very impulsive.  He also had a 
history of unstable, intense interpersonal relationships and 
affective instability.  The examiner stated that all of these 
symptoms were associated with borderline personality 
disorder.  As an additional matter, the examiner opined that 
the veteran had moderate to severe psychiatric disability 
because he had been unable to maintain a steady job for the 
past eight years.  It was noted that since discharge, the 
veteran had held about three jobs.  The examiner found the 
veteran to have marked inability to stay with a steady job, 
and opined that this was from a combination of chronic 
depression problems and the veteran's personality 
characteristics.  

When the case was returned to the Board in October 1997, the 
Board found that the VA psychiatric examinations were 
inadequate for resolving the issue of service connection for 
a psychiatric disorder.  Specifically, the Board found that 
the record indicated that these examinations were conducted 
without benefit of review of the evidence of record, 
including the in-service treatment records.  Accordingly, the 
case was remanded to the RO to return the claims folder to 
the November 1996 VA examiner for supplemental opinion.  If 
the November 1996 VA examiner was unavailable, the claims 
folder was to be forwarded to the March 1995 VA examiner.  
The examiner was requested to review the entire claims 
folder, including the veteran's service records, and provide 
an opinion as to the degree of probability that the current 
depressive disorder was related to the symptoms manifested 
during service, to include an opinion as to whether the 
veteran's currently diagnosed depressive disorder was first 
manifested during the veteran's military service.

An October 1998 Report of Contact reflects that the 
physicians who had conducted the VA examinations in March 
1995 and November 1996 were both retired.  Consequently, the 
RO sent the claims folder to another physician for review and 
to obtain the opinion requested by the Board's remand.  This 
physician promulgated an opinion in February 1999.  The 
physician noted that several hours were spent carefully 
reviewing the C-file and the service record.  Additionally, 
the physician noted that it was unclear to him why the prior 
VA examination reports were inadequate.  After summarizing 
the contents of the veteran's claims folder, the physician 
made the following diagnoses: Axis I - No known diagnosis; 
Axis II - Personality disorder, not otherwise specified; and 
Axis III - No diagnosis listed in the C-file.  Moreover, the 
physician stated that after a careful review of the C-file, 
there was no indication of major depression or any physical 
problems related to the reports by the veteran while he was 
in service.  It was noted that the veteran had indicated he 
had been assaulted by his drill instructor while undergoing 
basic training.  However, there was no documentation of this 
in the service record and there was no indication of him 
receiving any treatment for depression, or any physical 
problems.  The physician stated that most of the 
documentation clearly stated that the veteran wanted to leave 
the service because of his personal problems and due to his 
fear of losing his fiancée should he remain in service.  For 
this reason, he underwent psychiatric screening where it was 
determined that his stay in the service would be detrimental 
and he was given administrative discharge.

Thereafter, the RO confirmed and continued the denial of the 
veteran's claim in a March 1999 Supplemental Statement of the 
Case.  The RO specifically noted the February 1999 VA medical 
opinion in support of the decision to deny the claim.

Also on file is a June 1999 statement from the veteran 
addressed to his supervisor at his place of employment.  The 
veteran informed his supervisor that he needed a "Leave of 
Absence," due to the fact that his wife had left him, had 
taken their two children, and divorce seemed inevitable.  He 
stated that this had been an overwhelming emotional 
experience for him, complicated by his military service 
condition.  Further, he stated that he was experiencing the 
following symptoms: sleep depravation, depression, and 
fatigue.  The veteran concluded that a "Leave of Absence," 
would enable him to rest, foster a quality relationship with 
his children, and seek legal ramifications to deal with his 
wife's actions.

In a July 1999 statement, the veteran's representative 
criticized the February 1999 VA medical opinion as 
inadequate.  Specifically, the physician's diagnosis of no 
diagnosis.  The representative found that it was unclear what 
the physician meant by this statement.  For example, the 
representative asserted that it could mean that there was no 
psychiatric condition present, or that such a condition was 
present and the physician did not know what it was.  Overall, 
the representative asserted that the evidence was in 
equipoise and that service connection should be granted.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App 91. 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As stated above, the Board finds that the RO has 
substantially complied with the directives of both the 
January 1995 and October 1997 remands.  With respect to the 
January 1995 remand, the Board notes that the RO sent a 
development letter to the veteran in February 1995, requested 
medical records from the only physicians identified by the 
veteran on the VA Form 21-4142, and accorded him two 
examinations.  While no statement was received from the 
veteran regarding his post-service employment history, 
additional details were provided by the veteran at his VA 
examinations.  Moreover, the November 1996 VA examiner 
provided an opinion regarding the effect of the veteran's 
symptomatology on his employment.  In regard to the October 
1997 remand, the RO was unable to send the claims folder to 
the prior VA examiners as both had retired.  Therefore, the 
RO had no alternative but to obtain the requested opinion 
from a different physician.  Accordingly, the Board concludes 
that a new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).  

In the instant case, the Board notes that it has already 
determined that the veteran's claim was well-grounded when it 
was originally before the Board in January 1995 pursuant to 
Tirpak, supra.  Moreover, the Board notes that the March 1995 
VA examiner diagnosed a disassociated disorder, while the 
November 1996 VA examiner diagnosed major depression.  Both 
of these examiners attributed their diagnoses to the 
veteran's account of being physically assaulted by his drill 
instructor during service.  The veteran's account of this 
incident is presumed credible for the purpose of determining 
whether his claim is well-grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).  In short, the veteran has also satisfied the test 
for well groundedness as outlined by Caluza, supra.

Once the veteran has submitted a well-grounded claim, VA has 
a statutory duty to assist the veteran in the development of 
his claim mandated by 38 U.S.C.A. § 5107.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998); see also Morton v. West, No. 96-
1517 (U.S. Vet. App. July 14, 1999).  In the instant case, VA 
has obtained medical records from health care providers 
identified by the veteran, has accorded him several 
examinations, and provided him with the opportunity to 
present testimony at a personal hearing.  The Board notes 
that the veteran identified additional medical treatment in 
his original October 1991 claim and at his July 1993 personal 
hearing.  However, the veteran testified that this treatment 
was for physical problems, and, at most,  he only provided 
these physicians with a history of his in-service and post-
service symptomatology.  Such evidence is already on file.  
VA has no obligation to seek evidence which is plainly not 
relevant, or plainly cumulative of evidence already of 
record.  See Counts v. Brown, 6 Vet. App. 473 (1994).  
Regarding the psychiatric evaluation the veteran underwent in 
conjunction with his application to the police force, the 
veteran has testified that he does not know what the results 
were of this evaluation.  The Board is of the opinion that, 
at most, this evaluation might show a diagnosis of a 
psychiatric disorder with an opinion relating it to service.  
As stated above, such evidence is already provided by the 
March 1995 and November 1996 VA examinations.  However, the 
Board has already determined that these examinations were 
inadequate as the examiners did not review the veteran's 
claims folder and service records in conjunction with the 
examination.  This would also apply to the police psychiatric 
evaluation.  Therefore, the Board concludes that the veteran 
has not indicated the existence of any pertinent evidence 
that has not already been obtained or requested that would 
support his claim of service connection for a psychiatric 
disorder.  Hence, VA has satisfied its duty to assist the 
veteran in the development of his claim.

Adjudication of the veteran's claim of service connection for 
a psychiatric disorder does not end with the finding that the 
case is well-grounded.  In determining that the veteran's 
claim is well-grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well-
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.  The Court in Savage noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage at 
496.

With respect to the merits of the claim, the Board finds that 
the preponderance of the medical evidence shows that the 
veteran's in-service and post-service problems are the 
product of a personality disorder, as opposed to an acquired 
psychiatric disorder.  The service medical records diagnose 
the veteran with a personality disorder, and both the March 
1995 and November 1996 VA examiners found that the veteran 
had a personality disorder.  Granted, these examiners also 
diagnosed the veteran with a disassociated disorder and major 
depression, respectively.  However, as noted by the Board in 
October 1997, the evidence indicates that neither of these 
examiners had reviewed the veteran's claims folder in 
conjunction with the examinations.  Therefore, the Board 
concludes that the February 1999 VA medical opinion is the 
most probative evidence as to whether the veteran has a 
current psychiatric disorder that was incurred in or 
aggravated by service since this opinion was obtained from a 
complete review of the claims folder.  As mentioned above, 
this opinion concluded that the veteran in-service problems 
were the product of a personality disorder as opposed to a 
psychiatric disorder.  This opinion also indicated that the 
veteran's post-service problems were also the product of a 
personality disorder, as opposed to a psychiatric disorder.

The Board notes that the veteran's representative has 
contended that the February 1999 VA medical opinion was 
inadequate because of the Axis I diagnosis of no diagnosis.  
However, the Board notes that Axis I diagnoses are for 
clinical disorders, and other factors that may be a focus of 
clinical attention.  As stated above, the physician's overall 
opinion shows the veteran's in-service and post-service 
problems are the product of a personality disorder as opposed 
to a psychiatric disorder.  Therefore, the Axis I diagnosis 
of "No known diagnosis," was in accord with this opinion.  
Accordingly, the Board concludes that the February 1999 VA 
medical opinion is sufficient to adjudicate the merits of the 
veteran's claim.

Regarding the veteran's personality disorder, the Board notes 
that congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. § 3.303(c).  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a psychiatric disorder, and it must 
be denied.  Since the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

